Citation Nr: 9932429	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran was on active service from April 1951 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
frostbite of the feet.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for 
residuals of frostbite in June 1996.  The veteran was 
notified of the denial and of his appellate rights in June 
1996.  

2.  The veteran did appeal the June 1996 rating decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1996 denial is cumulative and redundant and, 
either by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of this claim.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection 
for residuals of frostbite is final.  38 U.S.C.A. § 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  The evidence received since the June 1996 rating decision 
is not new and material and therefore the requirements to 
reopen the claim for service connection for residuals of 
frostbite have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for residuals of 
frostbite.  In June 1996, the RO denied the veteran's claim 
for service connection for residuals of frostbite.  
Specifically, the RO found that the evidence submitted did 
not constitute new and material evidence because it was not 
directly relevant to the issue considered.  The RO also found 
that outpatient treatment reports from the San Juan VA 
Medical Center, dated January 1996 to February 1996, were 
completely silent as to frostbite of the feet.  Evidence of 
record at that time consisted of service medical records and 
the veteran's application for compensation or pension.  

To initiate the appeal of an issue adjudicated by the RO in a 
rating decision, a veteran must file a notice of disagreement 
within one year from the date of the mailing of the rating 
decision.  If the veteran does not file a notice of 
disagreement within the prescribed period, the RO's decision 
becomes final.  38 U.S.C.A. § 7105(b)(1), (c) (West 1991).  
In this case, the RO notified the veteran by letter dated 
June 1996 that his claim had been denied and informed him of 
his appellate rights.  The veteran did not file a notice of 
disagreement, and the rating decision became final.  
38 U.S.C.A. § 7105 (c).  

Once a rating decision becomes final under 38 U.S.C.A. 
§ 7105(c), the claim may not thereafter be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

A three pronged analysis is used to determine whether a final 
claim may be reopened and evaluated on the merits.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999).  The Board 
must first determine whether the veteran has presented new 
and material evidence under section 3.156(a) of VA 
regulations in order to have a finally denied claim reopened 
under 38 U.S.C. § 5108.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C. § 5107(a).  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the claimant's duty to assist under 38 U.S.C. § 5107(a) has 
been fulfilled.  Winters, 12 Vet. App. at 206; see Elkins v. 
West, 12 Vet. App. 209 (1999).

In February 1998 the veteran requested to reopen his claim 
for service connection for residuals of frostbite.  The RO 
apparently reopened the claim based on new and material 
evidence, then denied service connection for residuals of 
frostbite on the basis that the claim was not well grounded.  
However, despite the RO's apparent reopening of this claim, 
the Board must consider whether new and material evidence has 
been submitted before it can consider the merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence associated with the claims file since the June 1996 
rating decision includes duplicates of the veteran's service 
medical records; a transcript of hearing testimony from an 
October 1998 RO hearing; and a November 1998 VA examination 
report.  The service medical records are duplicates of those 
already in the file at the time of the June 1996 decision and 
therefore do not constitute new evidence.  The veteran 
testified to swollen feet, circulation problems, cramping, 
and incredible pain in his feet at the October 1998 hearing.  
He stated that his feet were sensitive to cold.  The VA 
examination provided a diagnosis of cold exposure by history 
without residuals.  This evidence showed only a history of 
frostbite but no current residuals or current disability, and 
therefore, the Board concludes that it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999); see Hodge 
v. West, 155 F. 3d 1356, 13359 (Fed. Cir. 1998).  New and 
material evidence not having been submitted, the claim for 
residuals of frostbite must be denied.

Where the Board denies a claim on the basis that no new and 
material evidence has been submitted to reopen it, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could constitute new and material 
evidence to reopen the claim for service connection for 
residuals of frostbite.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996); cf. Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The Board acknowledges that it is deciding the claim on a 
different basis that the RO.  However, the Board concludes 
that the appellant is not prejudiced by the Board's denial of 
the claims on this basis because, in reopening the claims, 
the RO accorded the appellant greater consideration than the 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993) (Board must determine whether 
the appellant was prejudiced when the Board's grounds for 
deciding the case are different from the RO's grounds); see 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error); 
VAOPGCPREC 6-92 at 7-10 (July 24, 1992); see also Voerth v. 
West, No. 95-904, slip op. at 5 (U.S. Vet. App. Oct. 15, 
1999).


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for residuals of frostbite is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

